Title: To Thomas Jefferson from Gouverneur Morris, 1 July 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 1 July 1792

According to your orders I sit down to render this Day a State of my Account which will be but short because I shall charge at present no Contingencies. There are some such which will come in my next  Account and which would be stated this Day, but as I have not yet got into the House which I hired immediately after my Arrival and which I have daily been in the Hope of entring, my Papers and Books remain in the State in which they were. Add to this that the Amount is not great and that I am very much occupied and frequently interrupted.
I left London on the last Day of April wherefore my Salary to the last Day of June being for two Months was fifteen hundred Dollars. My outfitt is nine thousand making together ten thousand five hundred Dollars which I have drawn for on the Bankers of the United States at Amsterdam.
I have boxed up the several Newspapers to this Day and shall send them to Havre. My Secretary’s Salary will now commence. I am respectfully Dear Sir Your obedient & humble Servt

Gouv Morris

